Exhibit 10.16

 

Date:

 

Non-Statutory Stock Option

 

Granted

 

 

by

 

 

ABIOMED, INC.

 

(hereinafter called the “Company”)

 

 

to

 

 

 

 

 

(hereinafter called the “Holder”)

 

 

under the

 

 

2000 STOCK INCENTIVE PLAN

 

 

WITNESSETH:

 

 

For valuable consideration, the receipt of which is hereby acknowledged, the
Company hereby grants to the Holder the following option:

 

FIRST:  Subject to the terms and conditions hereinafter set forth, the Holder is
hereby given the right and option to purchase from the Company an aggregate of
                  shares of Common Stock of the Company, $.01 par value, at the
time and in the manner hereinafter stated.  Schedule A attached hereto and
incorporated herein sets forth with respect to this option (i) its expiration
date, (ii) its exercise price per share, (iii) its vesting rate, and (iv)
certain other terms and conditions applicable to this option and incorporated
herein.

 

--------------------------------------------------------------------------------


 

This option is and shall be subject in every respect to the provisions of the
Company’s 2000 Stock Incentive Plan, as amended from time to time (the “Plan”),
which is incorporated herein by reference and made a part hereof.  In the event
of any conflict or inconsistency between the terms hereof and those of the Plan,
the latter shall prevail.  References herein to the Committee shall mean the
Committee as defined in the Plan.

 

This option shall be exercised by the delivery of written notice of exercise to
the Company (the “Notice”) setting forth the number of shares with respect to
which the option is to be exercised and the address to which the certificates
for such shares are to be mailed, together with (i) cash or certified or bank
check payable to the order of the Company for an amount equal to the option
price for the number of shares specified in the Notice, or (ii) with the consent
of the Committee, shares of Common Stock of the Company which are not then
subject to restrictions, have been owned by the Holder for a period of at least
six (6) months on the date of surrender and have a fair market value on the date
of surrender not less than the option price for the shares as to which such
option is being exercised, (iii) irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the purchase price, provided that in the event the Holder chooses
to pay the purchase price as so provided, the Holder and the broker shall comply
with such procedures and enter into such agreements of indemnity and other
agreements as the Committee shall prescribe as a condition of such payment
procedure and provided further that the Company need not act upon such exercise
notice until the Company receives full payment of the exercise price, or (iv)
with the consent of the Committee, such other consideration (including, without
limitation, by delivery of a promissory note of the Holder payable on such terms
as are specified by the Committee) which the Committee determines are consistent
with the purpose of the Plan and with applicable laws and regulations.   For the
purpose of this paragraph FIRST and paragraph SEVENTH, the fair market value per
share of the Common Stock on any given date means the price per share of the
Common Stock on such date as reported by a nationally recognized stock exchange,
or, if the Common Stock is not listed on such an exchange, as reported by
NASDAQ, or, if the Stock is not quoted on NASDAQ, the fair market value of the
Common Stock as determined by the Committee.

 

The delivery of certificates representing shares of Common Stock to be purchased
pursuant to the exercise of this option will be contingent upon receipt from the
Holder (or a purchaser acting in his stead in accordance with the provisions of
this option) by the Company of the full purchase price for such shares and the
fulfillment of any other requirements contained in this option or imposed by
applicable law.

 

The Holder shall, no later than the date as of which the value of any Common
Stock or other amounts received under this option first becomes includable in
the gross income of the Holder for Federal income tax purposes, pay to the
Company, or make arrangements satisfactory to the Committee regarding payment of
any Federal, state, local and/or payroll taxes of any kind required by law to be
withheld with respect to such income.  The Company and its Subsidiaries shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Holder.  The Holder may elect, with the
consent of the Committee, to have such tax withholding obligation satisfied, in
whole or in part, by (i) authorizing the Company to withhold from shares of
Common Stock to be issued pursuant to

 

2

--------------------------------------------------------------------------------


 

this option a number of shares with an aggregate fair market value (as of the
date the withholding is effected) that would satisfy the minimum withholding
amount due with respect to this option, or (ii) transferring to the Company
shares of Common Stock owned by the Holder for a period of at least six months
which are not subject to restrictions on transfer and with an aggregate fair
market value (as of the date the minimum withholding is effected) that would
satisfy the withholding amount due.

 

SECOND:  The Company, in its discretion, may file a registration statement on
Form S-8 under the Securities Act of 1933 to register shares of Common Stock
reserved for issuance under the Plan.  At any time at which such a registration
statement is not in effect, it shall be an additional condition precedent to any
exercise of this option that the Holder shall deliver to the Company a customary
“investment letter” satisfactory to the Company and its counsel in which, among
other things, the Holder shall state that the Holder is purchasing the shares
for investment and acknowledges that they are not freely transferable except in
compliance with state and federal securities laws.

 

THIRD:  Within a reasonable time after receipt by the Company of the Notice and
payment for any shares to be purchased hereunder and, if required as a condition
to exercise, the investment letter described in paragraph SECOND, the Company
will deliver or cause to be delivered to the Holder (or if any other individual
or individuals are exercising this option, to such individual or individuals) at
the address specified in the Notice a certificate or certificates for the number
of shares with respect to which the option is then being exercised, registered
in the name or names of the individual or individuals exercising the option,
either alone or jointly with another person or persons with rights of
survivorship, as the individual or individuals exercising the option shall
prescribe in writing to the Company at or prior to such purchase; provided,
however, that if any law or regulation or order of the Securities and Exchange
Commission or other body having jurisdiction in the premises shall require the
Company or the Holder (or the individual or individuals exercising this option)
to take any action in connection with the shares then being purchased, the date
for the delivery of the certificates for such shares shall be extended for the
period necessary to take and complete such action, it being understood that the
Company shall have no obligation to take and complete any such action.  The
Company may imprint upon such certificate such legends referencing stock
transfer restrictions which counsel for the Company or the Committee considers
appropriate.  Delivery by the Company of the certificates for such shares shall
be deemed effected for all purposes when the Company or a stock transfer agent
of the Company shall have deposited such certificates in the United States mail,
addressed to the Holder, at the address specified in the Notice.

 

FOURTH:  The existence of this option shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of Common Stock, or any issue of bonds, debentures,
preferred or prior preference stock or other capital stock ahead of or affecting
the Common Stock or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

 

3

--------------------------------------------------------------------------------


 

In the event that the Company effects a stock dividend, stock split or similar
change in capitalization affecting the Common Stock, the Committee shall make
appropriate adjustments in  (i) the number and kind of shares remaining subject
to this option, and (ii) the option price in respect of such shares.  In the
event of any merger, consolidation, dissolution or liquidation of the Company,
the Committee in its sole discretion may, as to this option, make such
substitution or adjustment in the number and purchase price (if any) of shares
subject to this option as it may determine and as may be permitted by the terms
of such transaction, or accelerate, amend or terminate this option upon such
terms and conditions as it shall provide (which, in the case of the termination
of the vested portion of this option, shall require payment or other
consideration which the Committee deems equitable in the circumstances),
subject, however, to the following provisions of this paragraph Fourth.

 

Upon the occurrence of a Change of Control as defined in this paragraph Fourth:

 

(i) subject to the provisions of clause (iii) below, after the effective date of
such Change of Control, the Holder of this option shall be entitled, upon
exercise of this option, to receive, in lieu of shares of Common Stock shares of
such stock or other securities, cash or property  as the holders of shares of
Common Stock received in connection with the Change of Control;

 

(ii) the Committee may accelerate the time for exercise of, and waive all
conditions and restrictions on, the unexercised and unexpired portion of this
option, effective upon a date prior or subsequent to the effective date of such
Change of Control, specified by the Committee; or

 

(iii) this option may be cancelled by the Committee as of the effective date of
any such Change of Control provided that (x) notice of such cancellation shall
be given to the Holder and (y) the Holder shall have the right to exercise this
option to the extent that the same is then exercisable or, in full, if the
Committee shall have accelerated the time for exercise of this option, during
the thirty (30) day period preceding the effective date of such Change of
Control.

 

“Change of Control” shall mean the occurrence of any one of the following
events:

 

(i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “Act”)) becomes a “beneficial owner” (as
such term is defined in Rule 13d-3 promulgated under the Act) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company), directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities; or

 

(ii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation or other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting

 

4

--------------------------------------------------------------------------------


 

securities of the surviving entity) more than sixty-five percent (65%) of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or

 

(iii) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

FIFTH:  No person shall, by virtue of the granting of this option to the Holder,
be deemed to be a holder of any shares purchasable under this option or to be
entitled to the rights or privileges of a holder of such shares unless and until
this option has been exercised with respect to such shares and they have been
issued pursuant to that exercise of this option.

 

The Company shall, at all times while any portion of this option is outstanding,
reserve and keep available, out of shares of its authorized and unissued stock
or reacquired shares, a sufficient number of shares of its Common Stock to
satisfy the requirements of this option; shall comply with the terms of this
option promptly upon exercise of the option rights; and shall pay all fees or
expenses necessarily incurred by the Company in connection with the issuance and
delivery of shares pursuant to the exercise of this option.

 

SIXTH:  This option is not transferable by the Holder otherwise than by will or
under the laws of descent and distribution.  The granting of this option shall
not impose upon the Company any obligation to appoint the Holder a Director of
the Company or to continue the service of the Holder as a Director of the
Company.  The right of the Company to terminate the service of the Holderas a
Director of the Compny shall not be diminished or affected by reason of the fact
that this option has been granted to such Holder.

 

This option is exercisable, subject to the vesting rate and certain other terms
and conditions contained in Schedule A  attached hereto and incorporated herein,
at any time prior to the date of expiration of this option and during the
Holder’s lifetime, only by the Holder.  If the service of the Holder as a
Director of the Company is terminated, then after such termination the option
may be exercised as to all shares with respect to which the Holder could
exercise the option on the date of termination (the “Termination Date”), and
which shares have not been previously purchased, within one of the following
periods of time as applicable:

 

(i)                                     in the case of termination by reason of
death, until the earlier of the expiration of the option or one (1) year after
the Termination Date; and

 

(ii)                                  in all other cases other than termination
for cause, until the earlier of the expiration of  the option or the date which
is ninety (90) days after the Termination Date.

 

Notwithstanding the foregoing, in the case of termination for cause (as
determined by the Company), the ability to exercise this option may be
terminated on such earlier date as the Company may specify, and such date may be
set so as to prevent the Holder from further exercising any portion of the
option.

 

5

--------------------------------------------------------------------------------


 

As used herein, “cause” shall mean (w) any material breach by the Holder of any
agreement to which the Holder and the Company (or any parent or subsidiary) are
both parties, (x) any act or omission to act by the Holder which may have a
material and adverse effect on the business of the Company (or any parent or
subsidiary) or on the Holder’s ability to perform services for the Company (or
any parent or subsidiary), including, without limitation, the commission of any
crime (other than ordinary traffic violations),  (y) any material misconduct or
material neglect of duties by the Holder in connection with the business or
affairs of the Company (or any parent or subsidiary) or any affiliate of the
Company (or any such parent or subsidiary) or (z)  any act or omission
justifying termination of the Holder’s service as a Director for cause, as
determined by the Committee.

 

SEVENTH:  If the Holder shall exercise this option and retain any of the shares
of Common Stock so obtained for a period of at least six (6) months and one (1)
day after such exercise, then, if the Holder shall thereafter decide to transfer
(as hereinafter defined) such shares or any interest therein, the Holder shall
send a written notice of the proposed transfer to the Company and offering to
sell such shares to the Company.   Within thirty  (30) days after actual receipt
of such notice, the Company may elect to repurchase all or any part of such
shares by sending to the Holder a written notice specifying the number of shares
the Company seeks to repurchase and a date for the closing hereunder, which date
shall not be more than thirty (30) days after the date of such notice.  The
closing shall take place at the principal office of the Company or at such other
location as the Company and the Holder shall agree.  At the closing, the Holder
shall transfer to the Company the number of shares specified in the Company’s
notice, free of all liens, encumbrances and rights of others, by delivery of
certificates representing such shares, duly endorsed for transfer or accompanied
by duly executed stock powers.  Upon completion of such transfer and its receipt
of such certificates so endorsed or with such stock powers, the Company shall
make payment therefor at a price per share equal to the fair market value per
share of the Common Stock on the closing date, determined as set forth above. 
If the offer to sell shares to the Company has not been accepted by the Company
as to any or all offered shares within the time specified in this paragraph,
then the Holder shall have thirty (30) days within which he may transfer the
shares as to which the offer shall not have been accepted, free of the
restrictions imposed by this paragraph.   At the end of such  thirty (30) day
period, the restrictions imposed by this paragraph shall resume and be in full
force and effect as to all shares not so transferred within the period.   As
used in this paragraph SEVENTH the term “transfer” shall mean sell, assign,
transfer, pledge, hypothecate or otherwise dispose of.  Certificates for any
shares of Common Stock obtained upon exercise of this option shall bear a legend
concerning the right of first refusal granted in this paragraph SEVENTH, in form
and substance satisfactory to the Company, in addition to any other legends that
may be placed on such certificates.

 

EIGHTH:  Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered by hand or by mail to the
Treasurer of the Company, 22 Cherry Hill Drive, Danvers, Massachusetts 01923 or
such other address as the Company may hereafter designate.

 

6

--------------------------------------------------------------------------------


 

Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder or when deposited in the
mail, postage prepaid, addressed to the Holder at the Holder’s address furnished
to the Company.

 

NINTH: This option is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Holder agrees that the Holder will not exercise
the option granted hereby nor will the Company be obligated to issue or sell any
shares of stock hereunder if the exercise thereof or the issuance or sale of
such shares, as the case may be, would constitute a violation by the Holder or
the Company of any such law, regulation or order or any provision thereof.  The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of this option or the issuance or sale of shares pursuant hereto to
comply with any such law, regulation, order or provision.

 

TENTH:  This option shall be governed by, and construed and enforced in
accordance with, the substantive laws of The Commonwealth of Massachusetts.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date first written above.

 

 

ABIOMED, INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

ATTEST: (Seal)

 

 

 

 

 

Secretary or Assistant Secretary

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

ABIOMED, INC.

 

Non-Statutory Stock Option

 

Date of Grant:

 

Name of Holder:

 

Address:

 

City, State, Zip:

 

Social Security Number:

 

Maximum number of shares for which this option is exercisable:

 

Exercise (purchase) price per share:

 

Expiration date of option:

 

Vesting Rate:

 

Position in, or relationship to, the Company:

 

Other terms and conditions:

 

1.             The Holder agrees that upon request of the Company or the
underwriters managing any underwritten offering of the Company’s securities, the
Holder shall agree in writing that for a period of time not to exceed one
hundred eighty (180) days from the effective date of any registration of
securities of the Company the Holder will not sell, make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any shares
of Common Stock issued pursuant to the exercise of this option without the prior
written consent of the Company or such underwriters, as the case may be.

 

2.             The Holder acknowledges receipt of the stock option of which this
Schedule A is a part and agrees to its terms; and further acknowledges receipt
of the Plan, as amended, the prospectus describing the Plan (documents
incorporated by reference in the prospectus are available upon request), and the
annual report of the Company for the most recent fiscal year.

 

*     *     *

 

 

 

 

Holder’s Signature

 

Print Name:

 

8

--------------------------------------------------------------------------------